          Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA



                                        )
DONALD J. TRUMP FOR PRESIDENT,          )
INC., et al.,                           )
                                        )
                         Plaintiffs,    )
                                        )
     v.                                 )    Civil Action No. 2:20-cv-00966-NR
                                        )
KATHY BOOCKVAR, in her capacity as      )    Judge J. Nicholas Ranjan
Secretary of the Commonwealth of        )
Pennsylvania, et al.,                   )
                                        )
                         Defendants.    )
                                        )


             REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS OF
          DEFENDANT-INTERVENORS CITIZENS FOR PENNSYLVANIA’S
                        FUTURE AND SIERRA CLUB
          Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 2 of 8




       In their motion to dismiss (ECF 297), intervenors Citizens for Pennsylvania’s Future and

Sierra Club (“Intervenors”) established that Plaintiffs’ Amended Complaint fails to plead any

claim based on purported voter fraud. Plaintiffs’ response (ECF 320) altogether abandons the

effort to tie their claims to supposed fraud. Plaintiffs now, instead, rest their claims on the novel

theory that if Pennsylvania counts certain ballots in the 2020 election—ballots which do not yet

exist and which will, Plaintiffs concede, accurately reflect registered Pennsylvania voters’ valid

electoral preferences—Plaintiffs will have been denied Equal Protection. In service of their new

tack, Plaintiffs adopt the untenable position that every supposed misapplication of state election

law and every intra-state difference in election procedures violates the Equal Protection Clause.

This extreme view conflicts with both decades of precedent and the Constitution’s commitment of

the times, places, and manner of holding elections to the States. It also would, improperly, require

federal courts to micro-manage state election officials across the country.           The Amended

Complaint should, accordingly, be dismissed.

I.     PLAINTIFFS CONCEDE THIS LAWSUIT HAS NO TIE TO VOTER FRAUD,
       AND THUS THIS COURT SHOULD DISMISS COUNTS IV, V, VI, AND VII

       Even after amendment, Plaintiffs’ pleadings remain devoid of any allegations supporting a

plausible inference that the election practices they criticize will result in, or increase, fraudulent

voting or that the remedies it seeks will decrease fraud. This alone requires that all claims based

on purported fraud be dismissed. See ECF 297 at 2-10. Recognizing this insufficiency, Plaintiffs

now “allege that vote dilution will occur regardless of such fraud.” ECF 320 at 24; see also id. at

2, 25, 44, 47-48.     Plaintiffs thus anchor their claims to the alleged harm stemming from

Pennsylvania accepting “improperly cast” ballots that accurately reflect registered voters’ votes

but suffer from an alleged defect such as being placed in a drop-box or bearing a disallowed mark

on the outside envelope. Id.


                                                  1
          Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 3 of 8




       While, as discussed infra Part II, Plaintiffs’ fallback position is meritless, their concession

that they fail to plead any connection between the outcome of this litigation and voting fraud is

fatal to Counts IV, V, VI, and VII of the Amended Complaint. All of these claims are based on

an alleged “failure to sufficiently safeguard against dilution of vote by fraud or tampering.” Am.

Compl. ¶¶ 223, 225, 229, 233, 237, 243, 245, 246, 249 (emphasis added). Because Plaintiffs have

abandoned any argument for fraud or tampering, Counts IV, V, VI, and VII should be dismissed.

II.    PLAINTIFFS FAIL TO ALLEGE AN EQUAL PROTECTION VIOLATION

       Unable to connect any of the Amended Complaint’s sixty-five references to voting “fraud”

or “tampering” to their claims, Plaintiffs rely on two meritless Equal Protection theories: one that

alleges a violation every time a ballot “that do[es] not fully comply with the ... mandates of the

Election Code” is counted, and one that alleges a violation from an alleged lack of “uniform

standards across all 67 counties for the collection and counting of absentee and mail-in ballots and

for statewide poll watching.” ECF 320 at 13, 25. Adopting either of these theories, even at the

pleading stage, would inject a limitless intrusion of the federal judiciary into state administration

of elections, which is why decades of precedent have soundly rejected each of them.

       Plaintiffs’ bald assertion that their own votes are “diluted” by every citizen’s vote that does

not meet the standards imposed by their interpretation of Pennsylvania law (see ECF 320 at 18-19,

44-47) fails to allege a violation of the Fourteenth Amendment. While Plaintiffs attempt to

repurpose redistricting decisions into a personal, constitutional right to enforce state election law,

what the Equal Protection Clause “prohibits [is] intentional ‘vote dilution’—‘invidiously

minimizing or canceling out the voting potential of racial or ethnic minorities.’” Abbot v. Perez,

137 S. Ct. 2305, 2314 (2018) (quoting Mobile v. Bolden, 446 U.S. 55, 66-67 (1980) (plurality

opinion)). Courts consistently reject attempts to expand this vote dilution theory, “h[o]ld[ing] that

‘garden variety election irregularities’ are not actionable under § 1983.” Acosta v. Dem. City
                                                  2
           Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 4 of 8




Comm., 288 F. Supp. 3d 597, 643 (E.D. Pa. 2018) (dismissing § 1983 claims despite alleged

wrongful conduct by Election Board workers). 1 As the Fifth Circuit summarized, federal courts

       must … recognize a distinction between state laws and patterns of state action that
       systematically deny equality in voting, and episodic events that, despite non-
       discriminatory laws, may result in the dilution of an individual’s vote. … If every
       state election irregularity were considered a federal constitutional deprivation,
       federal courts would adjudicate every state election dispute, and the elaborate state
       election contest procedures, designed to assure speedy and orderly disposition of
       the multitudinous questions that may arise in the electoral process, would be
       superseded by a section 1983 gloss.

Gamza v. Aguirre, 619 F.2d 449, 453 (5th Cir. 1980). Indeed, the consequences of adopting

Plaintiffs’ theory that “improperly cast” ballots inflict a constitutional injury are hard to overstate;

by such logic, every voter could bring a § 1983 suit seeking to require every state official charged

with any responsibility for elections to adopt that voter’s interpretation of state election law.

       Not surprisingly, the two cases Plaintiffs rely on offer them no support. First, Plaintiffs’

retreat from any argument related to voter fraud forecloses their reliance on Anderson v. United

States, 417 U.S. 211 (1974), which in relevant and quoted part referred only to dilution from “[t]he

deposit of forged ballots.” Id. at 226 (quoted at ECF 320 at 45) (emphasis added). Anderson’s

recognition that the federal government may prosecute voter fraud in no way mandates that

Pennsylvania adopt Plaintiffs’ preferred voting procedures. Plaintiffs’ extensive reliance (see ECF

320 at 17-19, 23-27, 45-49, 52, 54, 58-61) on Pierce v. Allegheny County Board of Elections, 324

F. Supp. 2d 684 (W.D. Pa. 2003), is equally misplaced. Pierce dismissed all claims by candidate-


       1
           See also, e.g., Shannon v. Jacobowitz, 394 F.3d 90, 96 (2d Cir. 2005) (reversing grant
of summary judgment for plaintiff whose claim did not rise to the level of “purposeful state conduct
directed at disenfranchising a class or group of citizens”); Bennett v. Yoshina, 140 F.3d 1218,
1226-27 (9th Cir. 1998) (requiring, inter alia, “significant disenfranchisement” for a constitutional
claim, and expressly holding that “[m]ere fraud or mistake” will not suffice); Haakenson v.
Parkhouse, 312 F. Supp. 929, 932 (E.D. Pa. 1970) (complaint that does not allege election
procedures are “so porous that the number of unqualified electors whose votes will slip into the
ballot box will amount to ‘ballot stuffing,’ and that such ‘ballot stuffing’ will harm any particular
class of qualified voters … utterly fails to state a claim of a denial of Equal Protection”).
                                                   3
           Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 5 of 8




plaintiffs on the pleadings, see id. at 694, and only granted a preliminary injunction against

“commingling” identified, already-contested ballots so as to “provide an opportunity for [them] to

be challenged in the state courts,” id. at 691 (emphasis added). In sharp contrast to Plaintiffs’ idle

speculation in this case about ballots that have not been cast, the plaintiffs in Pierce alleged actual

violations of the Election Code. And even then, the Court in Pierce expressly refused to direct

that such votes not be counted, the relief Plaintiffs seek here. Compare id. at 706 (ruling that the

challenged votes “should not be voided”), with Am. Compl. at 71-72 (requesting a permanent

injunction against counting certain ballots).         No part of the Pierce court’s post-election

preservation of a state-court challenge process supports Plaintiffs’ extraordinary request that this

Court dictate how every Defendant must run an election process that has not yet even occurred. 2

       Plaintiffs’ alternative contention that the Commonwealth denies voters equal protection

unless every county runs every election using identical methods is likewise baseless. Courts have

repeatedly rejected the position that, unless a state mandates the exact same procedures in every

county, “it creates ‘unconstitutional vote-dilution’ in counties that [adopt different procedures].

Nothing in the Constitution, the Supreme Court’s controlling precedent, or [federal appellate] case

law suggests that [federal courts] can micromanage a state’s election process to this degree.” Short

v. Brown, 893 F.3d 671, 679 (9th Cir. 2018); see also, e.g., Wexler v. Anderson, 452 F.3d 1226,

1231 (11th Cir. 2006) (holding that “manual recount procedures, which vary by county according

to voting system,” did not violate equal protection). Although not styled as such, Plaintiffs’ request

that this Court “implement uniform standards across all 67 counties” (ECF 320 at 25) is a facial

attack on 25 P.S. § 2642, by which Pennsylvania’s legislature has authorized each county board



       2
          Moreover, to the extent Pierce suggests a broad “vote dilution” theory, 324 F. Supp. 2d
at 695-97, it rests solely on Bush v. Gore, 531 U.S. 98 (2000), which concerned arbitrary counting
methods, not (as Plaintiffs allege) violation of state law as supposed vote dilution. Id. at 105-06.
                                                  4
           Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 6 of 8




of elections to select their polling places, choose between different forms of election equipment,

and generally “make and issue such rules, regulations and instructions, not inconsistent with law,

as they may deem necessary.” Indeed, virtually every state has extensive variations in election

methods in different locations. If Plaintiffs’ argument were accepted, it could not be limited to the

particular differences Plaintiffs disfavor. Election law across the country would need to be

radically changed and conformed to ensure a “perfect”—and thereby equal—voting method. 3

III.   PLAINTIFFS ABANDON THEIR ELECTION CLAUSE ARGUMENT AND FAIL
       TO ESTABLISH ANY VIOLATION OF STATE LAW

       Plaintiffs offer no response to Intervenors’ argument that Article I, Section 4 of the

Constitution permits executive and administrative regulation and implementation of state voting

procedures. ECF 297 at 13-17. Counts I and III of the Amended Complaint should, accordingly,

be dismissed. Because Plaintiffs failed to raise any contrary argument, this Court has “sound

discretion” to “refuse[] to consider an argument that, in effect, had been waived.” Dreibelbis v.

Scholton, 274 Fed. Appx. 183, 185 (3d Cir. 2008). As to Plaintiffs’ claims of a violation of state

law, Plaintiffs fail to confront Intervenors’ argument that the conduct complained of falls well

within the discretion granted by Commonwealth law. See ECF 297 at 13. Plaintiffs argue that the

statutory requirements at issue are clear and mandatory (see ECF 320 at 56-58), but the principal

case they rely upon held only that the statute was unequivocal in forbidding a third person from

handling an absentee ballot (in part because it concerned prevention of voter fraud). 4


       3
           Contrary to Plaintiffs’ suggestion (see ECF 320 at 27-28), Bush v. Gore does not support,
much less compel, a constitutional ban on local control of elections, as that decision expressly
clarified that “[t]he question before the Court [was] not whether local entities, in the exercise of
their expertise, may develop different systems for implementing elections.” 531 U.S. at 109.
       4
          See In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223,
1231-34 (Pa. 2004). There is no such clear prohibition of (nor any alleged voter-fraud concern
regarding) using drop-boxes or the other conduct complained of, and thus no legal basis to treat
them as outside of election officials’ broad authority.

                                                 5
       Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 7 of 8




Dated: August 7, 2020                    Respectfully submitted,
                                          /s/ Eliza Sweren-Becker

                                          Myrna Pérez
                                          Eliza Sweren-Becker
                                          BRENNAN CENTER FOR JUSTICE
                                          AT NYU SCHOOL OF LAW
                                          120 Broadway, Suite 1750
                                          New York, NY 10271
                                          Telephone: 646.292.8310
                                          myrna.perez@nyu.edu
                                          eliza.sweren-becker@nyu.edu

                                          Sascha N. Rand (pro hac vice forthcoming)
                                          David Cooper (pro hac vice forthcoming)
                                          Ellison Merkel (pro hac vice forthcoming)
                                          Owen Roberts (pro hac vice forthcoming)
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, NY 10010
                                          Telephone: 212.849.7175
                                          sascharand@quinnemanuel.com
                                          davidcooper@quinnemanuel.com
                                          ellisonmerkel@quinnemanuel.com
                                          owenroberts@quinnemanuel.com

                                          Counsel for Proposed Defendant-
                                          Intervenors Citizens for Pennsylvania’s
                                          Future and Sierra Club




                                     6
         Case 2:20-cv-00966-NR Document 346 Filed 08/07/20 Page 8 of 8




                              CERTIFICATE OF SERVICE

       I, Eliza Sweren-Becker, certify that I served the foregoing REPLY BRIEF IN SUPPORT

OF DEFENDANT-INTERVENORS CITIZENS FOR PENNSYLVANIA’S FUTURE AND

SIERRA CLUB’S MOTION TO DISMISS was sent automatically by CM/ECF to the following

counsel who are registered as CM/ECF filing users who have consented to accepting electronic

service through CM/ECF:


All counsel of record



Dated: August 7, 2020                                Respectfully submitted,

                                                     /s/ Eliza Sweren-Becker

                                                     Counsel for Proposed Defendant-
                                                     Intervenors Citizens for Pennsylvania’s
                                                     Future and Sierra Club




                                             7
